Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communication filed on: 16 June 2022 with acknowledgement of an original application filed on 1 August 2019.  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on : 16 June 2022 has been entered.
3.	Claims 1-20 are currently pending.  Claims 1, 9, and 15, are independent claims.  Claims 1, 9, and 15, have been amended.  
Response to Arguments

4.	Applicant's arguments filed: 16 June 2022 have been fully considered however they are not persuasive.
I)	In response to Applicant's argument beginning on page 11, "applicant notes that while Lee discusses image content and content user restriction (see at least col. 2, lines 9-56), Lee is directed to preventing use of content not images. For example, when a registered user uploads a face with a content restriction indication, anytime that face (not the image) is identified in another image uploaded from a different user, the content of the image is modified to remove the face (see at least Figs. 8 and 9A-B of Lee)".
The Examiner disagrees with the argument. The "content" identified and argued with the Lee reference is an image. Note a picture of a user's face is interpreted to be an image.
II)	In response to Applicant's argument beginning on page 11, "other examples discussed in Lee include forbidding an upload of an image that has registered content, removing the image with the content, and modifying the content according to the registered user's content restrictions (see at least Figs. 6-8 or Lee). None of these examples teach or suggests a permissioned image with an image use permission from the image owner or a personal user permission from each identified person in the permissioned image. Moreover, there is no indication in Lee that any of the content restrictions are based on image ownership and are instead based on content restrictions within, an image provided by a registered user (see at least col. 9, lines 33-45 of Lee)".
The Examiner disagrees with the argument. Lee/’320 teaches a system where user’s sets restrictions as well as allows the use of the uploaded content by other users, this is interpreted equivalent to providing permission, see ‘320 col. 4, line 46 through col. 5, line 10 and col. 6, lines 36-50.  In addition, see ‘320 col. 10, line 42 through col. 11, line 27, Lee/’320 teaches how individual basis content items (i.e. each person in the permissioned image) is evaluated against a database of stored basis content items to determine if is to be culled or filtered out depending on the setting of user preferences.

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent No. 9,251,320 (hereinafter ‘320) in view of Svendsen et al. U.S. Patent Application Publication No. 2012/0123875 (hereinafter ‘875).
	As to independent claim 1, “A method for permissioned image compilation comprising: receiving an image data request from a requesting entity” is taught in ‘320 col. 2, lines 48-56;
	 “altering one or more images in the preliminary set of image data based on the one or more image use permissions to produce a permissioned set of image data” is shown in ‘320 col. 2, lines 9-24;	“wherein the permission set of data comprises a plurality of permissioned images, wherein the permission set of image data of the plurality of permissioned images comprises an image use permission from an image owner and a personal use permission from each identified person in the permissioned image” is disclosed in ‘320 col. 8, lines 30-47, col. 9, lines 33-45, and col. 10, line 33 through col. 11, line 33, note  Lee/'320 teaches/suggests a plurality of images (i.e. content) are stored in a database and the content is evaluated to determine the permission of use, the basis content item is interpreted equivalent to an image of an owner, see ‘320 col. 5, lines 24-26 ;
	“compiling a final set of image data from the permissioned set of image data and from the preliminary set of image data based on the one or more image use permissions; and providing the final set of image data to the requesting entity” is disclosed in ‘320 Fig. 8 and col. 11, lines 4-28;
the following is not explicitly taught in ‘320:
	“wherein the image data request comprises content conditions specifying one or more types of requested image data and an intended use for requested image data” however ‘875 teaches the check-in client requests permission from the potential participants and the requests includes photo ad templates and one or more knockouts into which the filler image of the potential participant may be inserted in paragraphs 36 and 74, note types of set of image data is a picture of someone’s face, the intended use is for an advertisement;
	“selecting, from an image database, a preliminary set of image data, wherein the preliminary set of image data is selected based on the one or more types of requested image data and the intended use for the requested image data” however ‘875 teaches in one embodiment photo advertisements are created by users generated ads based on check-ins that can obtain information from storage and database to insert preliminary image data, in paragraphs 7, 36-39;
	“determining one or more image use permissions for the preliminary set of image data” however ‘875 teaches in paragraphs 39 and 75.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a matched content (i.e. image) use restriction system taught in ‘320 to include a means for an image data request to include the type of image and intended use of the image data.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize image data of users to advertise Points of Interest (POIs), such as business establishments such as restaurants see ‘875 paragraphs 4, 27, and 35-36.
	As to dependent claim 2, “The method of claim 1, wherein the image data request comprises one or more content conditions and wherein selecting the preliminary set of image data further comprises: selecting one or more images for the preliminary set of image data according to the one or more content conditions” is taught in ‘320 Figs. 7-8 and col. 10, line 42 through col. 11, line 42.
	As to dependent claim 3, “The method of claim 1, determining one or more image use permissions for the preliminary set of image data comprises: determining, for each image in the preliminary set of image data, an image owner use permission” is taught in ‘320 col. 9, lines 33-45;
	“identifying one or more persons depicted in the preliminary set of image data; and determining for each of the identified one or more persons, a personal image use permission” is shown in ‘320 col. 8, lines 30-47.
	As to dependent claim 4, “The method of claim 3, wherein determining the image owner use permission comprises one or more of: determining from an image owner use permission database one or more owner use conditions for one or more images in the preliminary set of image data;  and requesting from an image owner one or more owner use conditions for one or more images in the preliminary set of image data;  and wherein determining for each of the identified one or more persons the personal image use permission comprises one or more of: determining from a personal image use database one or more personal image use conditions for each identified person;  and requesting from one or more of the identified one or more persons one or more personal image use conditions” is disclosed in ‘320 col. 5, line 54 through col. 6, line 5.
	As to dependent claim 5, “The method of claim 4, wherein the one or more owner use conditions and the one or more personal image use conditions comprise one or more of: a general use permission;  a non-commercial use permission;  a research use permission;  an anonymization user permission;  and a use restriction permission” is taught in ‘320 col. 5, line 54 through col. 6, line 5.
	As to dependent claim 6, “The method of claim 3, wherein altering one or images in the preliminary set of image data comprises one or more of: editing one or more of the alterable images by cropping the image to remove one or more identified persons in the image that have not provided permission for personal image use;  and anonymizing one or more identified persons in the image that have not provided permission for personal image use” is shown in ‘320 Figs. 9A & 9B.
	As to dependent claim 7, “The method of claim 3, wherein compiling the final set of image data comprises one or more of: selecting one or more permitted images for the final set of image data, wherein the permitted images comprise images where use of the image is permitted by the image owner and personal image use is permitted by each identified person in a permitted image of the one or more permitted images;  and removing one or more non-permitted images from further processing, wherein the non-permitted images where use of the image is not permitted by the image owner or by one or more of the identified persons in the non-permitted images” is disclosed in ‘320 Figs 8, 9A, 9B, col. 2, lines 9-24, col. 8, lines 30-47, and col. 13, lines 7-20.
	As to dependent claim 8, “The method of claim 1, wherein compiling the final set of image data comprises: identifying one or more properties of the image data in the preliminary set of image data;  and selecting, using the one or more properties, one or more pre-approved images for the final set of image data, wherein the one or more pre-approved images comprise images where use of the image is known to be permitted by an image owner and personal image use is known to be permitted by each identified person in the permitted image” is taught in ‘320 Figs 8, 9A, 9B, col. 2, lines 9-24, col. 8, lines 30-47, and col. 13, lines 7-20.
	As to independent claim 9, this claim is directed to a system implementing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 10-14, these claims contain substantially similar subject matter as claims 3-4 and 6-8; therefore they are rejected along similar rationale. 
	As to independent claim 15 this claim is directed to a computer program product executing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 16-20, these claims contain substantially similar subject matter as claims 3-4 and 6-8; therefore they are rejected along similar rationale. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        27 July 2028